Utter, J.
The disciplinary board of the Washington State Bar Association has recommended to this court that Jack W. England be permanently disbarred as an attorney of the state of Washington. The record before us shows Mr. England was properly served with the complaint and the relevant notices of the hearings before the disciplinary hearing panel. He did not appear and evidence concerning the complaint was taken and findings of fact, conclusions and recommendations of the panel were entered.
The complaint contained two items. The first alleged that Mr. England improperly withheld from the legatees of the estate of Ora de Bennett substantial assets of the estate, converting these assets to his own use and that he either intentionally or negligently forged, or permitted to be forged, the administrator’s signature on a check drawn against the estate in the amount of $2,442 which was endorsed and negotiated by Mr. England and converted to his own use. The second item of the formal complaint alleged that he failed to cooperate with the local administrative committee.
The findings of fact amply support the two items covered by the petition. The actual deficiency in the estate would appear to be over $18,000 although, inasmuch as many of the banking records of the estate in question have been withheld by Mr. England, the deficiency can only be approximated.
*122The acts and omissions of Mr. England violate the following rules providing for discipline of attorneys: DEA 1.1 (a) involving acts of moral turpitude and dishonesty; 1.1(c) involving violation of his oath and duties as an attorney; and, 1.1 (j) involving violation of the Canons of Professional Ethics, in particular Canon 11 dealing with trust property and Canon 21, concerning punctuality and expedition.
The evidence conclusively establishes the violation of each of these rules and canons and amply supports the recommendation by the disciplinary board that Jack W. England be permanently disbarred as an attorney of the state of Washington, and it is so ordered.
Hale, C.J., Finley, Rosellini, Hunter, Hamilton, Wright, and Brachtenbach, JJ., and Ryan, J. Pro Tern., concur.